Citation Nr: 1126083	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for numbness in the toes, to include as secondary to the low back disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a sleep disorder, to include as secondary to acquired psychiatric disorder.

10.  Entitlement to service connection for alcoholism, to include as secondary to acquired psychiatric disorder and headaches.

11.  Entitlement to service connection for ganglion cyst of the right ankle.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2008 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran provided testimony at a hearing before personnel at the RO in February 2010, and before the undersigned Acting Veterans Law Judge (AVLJ) in August 2010.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

The Board observes that it does not appear the Veteran filed a timely Substantive Appeal to his headaches claim after a Statement of the Case (SOC) in April 2010.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a Substantive Appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that, where VA takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, the AVLJ took testimony on this issue at the August 2010 hearing as if the appeal had been perfected on this issue.  Accordingly, the filing of a timely substantive appeal is waived.

The Board notes that the Veteran also initiated and/or perfected appeals on the issues of entitlement to service connection for high cholesterol, liver condition, and PTSD.  However, the Veteran explicitly withdrew his appeal as to these issues at the August 2010 Board hearing.  See 38 C.F.R. § 20.204 (2010).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's right knee, headaches, acquired psychiatric disorder, sleep disorder, alcoholism, and ganglion cyst of the right ankle claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The preponderance of the competent medical and other evidence of records is against a finding that the Veteran's low back disorder was incurred in or otherwise the result of his active service.  

3.  The preponderance of the competent medical and other evidence of records is against a finding that the Veteran's cervical spine disorder was incurred in or otherwise the result of his active service.  

4.  The preponderance of the competent medical and other evidence of records is against a finding that the Veteran's heart disorder was incurred in or otherwise the result of his active service.  

5.  The preponderance of the competent medical and other evidence of records is against a finding that the Veteran's hypertension was incurred in or otherwise the result of his active service.  

6.  The preponderance of the competent medical and other evidence of records is against a finding that the Veteran's numbness in the toes was incurred in or otherwise the result of his active service, to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Service connection is not warranted for a cervical spine disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  Service connection is not warranted for a right knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  Service connection is not warranted for a heart disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  Service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

6.  Service connection is not warranted for numbness in the toes, to include as secondary to the low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in August and November 2007, both of which were clearly sent prior to the March 2008 rating decision.  Regarding the April 2009 rating decision, he was sent pre-adjudication notice via letters dated in October and December 2008.  Taken together, these letters informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied for the claims adjudicated by this decision.  The Veteran's available service treatment records are on file, as are various post-service medical records.  The Board observes that it does not appear all of his service treatment records are on file, as no separation examination appears to be on file.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Board further notes Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 2010 and August 2010 hearings.  The Board acknowledges that he testified at his August 2010 hearing that he has applied for benefits from the Social Security Administration (SSA) on three occasions, and that these benefits have been denied.  No records appear to be on file from the SSA.  The Board also notes that the Court has long emphasized the fact that VA and SSA are both part of the Federal government, and obtaining records from SSA is part of VA's duty to assist.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In the instant case, the Board finds that the outstanding SSA records are not relevant to the issues adjudicated by this decision.  In pertinent part, the Board observes that the resolution of these claims is not based upon whether the Veteran has the claimed disabilities, but rather whether they are etiologically related to his active service.  The Veteran has not indicated that there is any such evidence in the SSA or any other records not on file.  Additionally, the Board notes that the record was held open for a period of 60 days in order for the Veteran to have the opportunity to obtain medical opinions from his treating physicians, but no such evidence appears in the records assembled for the Board's review.  Consequently, the Board finds nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the aforementioned hearings, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2010 and August 2010 hearings, it does not appear that the RO official or the AVLJ specifically noted the bases of the prior determinations.  However, both individuals noted that for service connection to be established, the Veteran had to show his current disabilities were related to service.  See February 2010 Transcript p. 2; August 2010 Transcript p. 9.  Further, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his appellate claims.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claims; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The Board also notes that questions were asked at both hearings to determine if there was any relevant evidence not on file.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board also notes that the Veteran was accorded a VA medical examination in February 2010, which included competent medical opinions that addressed the etiology of the Veteran's low back and cervical spine disorders.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the February 2010 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

The Board acknowledges that no VA medical examination appears to have been accorded to the Veteran for the specific purpose of addressing the etiology of his claimed numbness in the toes, heart disorder and/or hypertension.  However, for the reasons detailed below, the Board finds that the evidence of record is sufficient to resolve this case, and that no such development is warranted based on the facts of this case.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

The Veteran essentially contends that he developed multiple disabilities as a result of his active service.  For example, he maintains that he injured his back during physical training.  However, his service treatment records contain no entries indicative of a back injury during service.  Moreover, he testified at his August 2010 hearing that he had no back problems between the time of his separation from service until approximately 2003.  See Transcript. p. 21-22.  He further indicated that he has peripheral neuropathy (numbness in toes) as secondary to the low back disorder.

The Veteran has also contended that he developed headaches and a cervical spine disorder as a result of injuries sustained from an in-service assault.  His service treatment records confirm that he was treated for head and facial trauma following an assault in November 1987.  Specifically, it was noted that he was trying to get a cab, got into a verbal altercation, and was hit with something.  There was no loss of consciousness.  The treatment received for these injuries are documented in the service records, to include the fact that a radiological consultation was conducted to rule-out cervical spine and/or skull fracture.  No significant abnormality was seen.  

The Veteran indicated as part of his September 2008 Substantive Appeal that he was treated for high blood pressure during his active service.  However, he provided no additional details regarding his hypertension or his heart disorder in the other evidence of record, to include at his February and August 2010 hearings.  He also indicated at the August 2010 hearing that he was first treated for a heart disorder years after service.  See Transcript p. 33.  

The Board acknowledges that the Veteran's complaints of low back and cervical spine (i.e., neck) pain do appear to be the type of conditions that are subject to lay observation pursuant to Jandreau, supra.  However, to the extent the Veteran indicated that he developed internal conditions such as arthritis/degenerative joint disease of these joints, the Board notes that these are not subject to lay observation and/or diagnosis.  Further, as stated above, the Veteran himself testified that he did not have back problems for several years following service.

The Board also observes that hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, specific medical testing is required to confirm the presence of hypertension, and it is not the type of condition which is subject to lay observation without this testing.  Similarly, a disability of the heart is an internal condition, not subject to lay observation.  In short, the Veteran's lay statements are not sufficient to diagnose either condition, or to indicate they were present during service.  His service treatment records contain no findings of hypertension nor any other heart disorder.  Moreover, the Veteran himself testified at the August 2010 hearing that he was first diagnosed with a heart disorder years after service.  See Transcript p. 33.

The Board further observes that arthritis and hypertension are considered chronic disabilities for which service connection may be established on a presumptive basis if found to be present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  However, even though the Veteran has indicated continuity of symptomatology, there is no indication of any of the claimed disabilities in the post-service medical records until years after his separation from service.  Consequently, service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  No other presumptive provision appears applicable to the instant case.  Moreover, the Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

Despite the foregoing, the Veteran was accorded a VA medical examination in February 2010 to address the etiology of his low back and cervical spine disorders.  The Board notes that such action is consistent with the documented findings in the service treatment records and the Veteran's own lay contentions pursuant to Jandreau, supra.  In addition, as mentioned above, no separation examination appears to be on file to indicate whether such chronic disabilities were or were not noted at the time of his separation from service.

The Board notes that, as detailed by stated rationale, the February 2010 VA examiner concluded that neither the Veteran's low back or cervical spine disorder was etiologically related to his active service.  In making this determination, the VA examiner noted and took into consideration the Veteran's account of his in-service injuries and purported continuity of symptomatology.  Nothing indicates the examiner explicitly doubted the Veteran's credibility.  Moreover, the examiner was aware of the documented in-service head trauma and extent thereof based upon review of the VA claims folder.  Nevertheless, the examiner essentially concluded that the nature of the current disabilities were such that they were not incurred in or otherwise the result of the Veteran's active service, to include the Veteran's account of the in-service injuries and symptomatology.  As detailed above, the Board has already determined that this examination is supported by an adequate foundation, and is adequate for resolution of this case.  Therefore, the Board places great weight as to the examiner's findings, and concludes that the preponderance of the evidence is against these disabilities being etiologically related to service.

With respect to the claimed hypertension and heart disorder, the Board has already determined that the Veteran's own statements are not sufficient to indicate these disabilities were incurred during service.  Further, there is no indication of either disability during service or for many years thereafter.  See Mense, supra.  In addition, no competent medical opinion is of record which relates any of the current disabilities to active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  In the absence of evidence of in-service incurrence or aggravation of these disabilities, any medical nexus opinion would not be supported by what actually occurred in service.  Simply put, there is no relevant complaint or clinical finding for a clinician to link these disabilities to the Veteran's military service, nor does it appear he has identified any other basis to relate these disabilities directly to his active service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

Similarly, there is no indication the Veteran experienced numbness in the toes during his active service or for many years thereafter.  Further, he does not contend otherwise.  Rather, his contentions are based upon this condition being secondary to his low back disorder.

The Board acknowledges that, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, for the reasons detailed above, the Board has concluded that the preponderance of the evidence is against these claims, and they must be denied.  Service connection cannot be established for a disability that is secondary to a nonservice-connected disability.  There is nothing in the record which otherwise indicates that this, or any of the other claimed disabilities adjudicated by this decision, is secondary to one of the Veteran's already service-connected disabilities or for which a service connection claim is pending.  As such, the provisions of 38 C.F.R. § 3.310 is not applicable to the issues adjudicated by this decision.

No other basis for establishing service connection for the Veteran's claimed low back disorder, cervical spine disorder, heart disorder, hypertension, and/or numbness in the toes is demonstrated by the record.  

For these reasons, the Board has concluded that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for low back disorder, cervical spine disorder, heart disorder, hypertension, and numbness in the toes.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, these benefits sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for numbness in the toes, to include as secondary to the low back disorder is denied.


REMAND

For the reasons detailed below, the Board finds that further development is required with respect to the Veteran's right knee, headaches, acquired psychiatric disorder, sleep disorder, alcoholism, and ganglion cyst of the right ankle claims.  

Initially, the Board notes that the Veteran submitted a timely Notice of Disagreement (NOD) to the April 2009 rating decision's denial of service connection for ganglion cyst of the right ankle.  However, in the April 2010 SOC promulgated in response to this NOD, the RO did not list this service connection claim.  Rather, it appears the RO thought the NOD was in regard to the denial of a rating in excess of 10 percent for the service-connected ganglion cyst of the left wrist.  The Board notes that the NOD did not refer to this increased rating claim, and specifically referred to the right ankle service connection claim.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

With respect to the other appellate claims, the Board observes that the Veteran testified that he injured his right knee playing basketball during service, and provided details as to the circumstances thereof.  See February 2010 Transcript p. 30-31; August 2010 Transcript p. 27-29.  He also indicated at the February 2010 hearing that the right knee was struck with the spade of a Howitzer.  See Transcript p. 29-30.  His service treatment records do document an in-service basketball-related injury in July 1988, but to the left thigh not right knee.  Nevertheless, like his low back and cervical spine claims, the Veteran's account of an in-service right knee injury and continuity of symptomatology does appear to be the type of condition subject to lay observation pursuant to Jandreau, supra.  Therefore, the Board finds that an examination and etiology opinion is also required with respect to this claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also notes that the Veteran testified that he had insomnia and depression while on active duty, and indicated that it developed due to being separated from his family.  He also indicated that he started drinking during service, at least in part, to deal with his depression.  Although he was accorded a VA psychiatric examination in April 2010, for diagnosis the examiner only stated that PTSD was not found.  The examiner also stated that he did not find sufficient evidence to believe the Veteran's depression had begun at any point prior to 2002.  However, the examiner did not specifically address whether the current acquired psychiatric disorder was etiologically related to service.  As noted above, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In view of the foregoing, the Board finds that the exact nature and etiology of the Veteran's current acquired psychiatric and sleep disorders is not clear from the evidence of record.  Therefore, the Board finds that a new examination is necessary in order to clarify these matters.  See Colvin, supra.

Regarding the headaches claim, the Board notes that the Veteran has contended that this disability is also due to the documented in-service face and head trauma he sustained as a result of an assault.  The Board also notes that a November 2008 VA medical examination is of record which includes an opinion against this disability being related to service.  However, he testified at his August 2010 hearing that he recently had an MRI done at a VA medical facility, and that the clinicians related his headaches to the in-service head injury at that time.  See Transcript p. 10.  In short, he has indicated that there is relevant evidence regarding this claim that is not on file.  Of further significance is the fact that he indicated such records are from a VA facility.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

With respect to the alcoholism claim, the Board notes that the Veteran's service treatment and post-service medical records document alcohol problems.  
The Board also notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the Veteran has indicated that his alcoholism is secondary to his acquired psychiatric disorder, for which the Board has determined further development is necessary.  He also testified at the August 2010 hearing that he started drinking due to his headaches (See Transcript p. 6) for which further development is also required.  As such, these issues are inextricably intertwined, and the Board must defer adjudication of the alcoholism claim until the acquired psychiatric disorder and headache claims have been resolved.

The Board further finds that any outstanding treatment records for the claimed right knee disorder, acquired psychiatric disorder, sleep disorder, headaches, and alcoholism should be obtained while this case is on remand, to include any records from the SSA.  Although the Board determined that the SSA records were not relevant for resolution of the low back, cervical spine, heart, hypertension, and toe claims, since a remand is already required such records should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a statement of the case as to the issue of entitlement to service connection for ganglion cyst of the right ankle and advise him of the time period in which to perfect an appeal.  If, and only, if he perfects an appeal as to this matter, should the case be returned to the Board for further consideration.

2.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  The AMC/RO should obtain the names and addresses of all medical care providers who have recently treated the Veteran for his right knee, headaches, acquired psychiatric disorder, sleep disorder, and alcoholism.  In pertinent part, the AMC/RO should follow-up on the Veteran's contention at the August 2010 hearing that he recently had an MRI at a VA medical facility.

After securing any necessary release, the AMC/RO should obtain those records not on file.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded examinations to address the current nature and etiology of his right knee and acquired psychiatric disorders.  The claims folder should be made available to the examiners for review before the examinations; the examiners must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the respective examiners must indicate a current diagnosis(es) for the right knee or psychiatric disorder.  Moreover, for any such diagnosis, the respective examiner must indicate whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in or otherwise the result of his active service.  

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) concludes an opinion cannot be provided without resort to speculation.  Further, the rationale should reflect consideration of the Veteran's account of his in-service and post-service symptomatology.  Moreover, the psychiatric examiner's rationale should reflect consideration of the Veteran's documented in-service alcohol problems, and his contention that this was due to his in-service depression and/or insomnia.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision regarding the alcoholism claim should reflect consideration of the contention that it is secondary to the acquired psychiatric disorder and/or headaches.

If the benefits requested on appeal regarding the right knee, acquired psychiatric disorder, sleep disorder, headaches, and/or alcoholism are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


